     Case 8:19-cv-02494-JAK-DFM Document 19 Filed 07/23/20 Page 1 of 2 Page ID #:145


 1
                                                                  JS-6
 2
                                                                   7/23/2020
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11      SUZANNE NA PIER, an                Case No. 8:19-cv-02494-JAK-DFM
12      individual,

13                                           ORDER DISMISSAL WITH
        Plaintiff,                           PREJUDICE
14
        v.
15

16      RUBEN MELAMED, an
        individual; and DOES 1-10,
17      inclusive,
18
        Defendants.
19

20

21

22

23

24

25

26

27

28
     Case 8:19-cv-02494-JAK-DFM Document 19 Filed 07/23/20 Page 2 of 2 Page ID #:146


 1

 2          After consideration of the Joint Stipulation for Dismissal of the entire action

 3    with Prejudice filed by Plaintiff Suzanne Na Pier (“Plaintiff”) and Ruben Melamed
 4
      (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 5

 6    Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

 7    own costs and attorneys’ fees.
 8

 9          IT IS SO ORDERED.
10

11

12    Dated: July 23, 2020             _________________________________
                                            John A. Kronstadt
13                                          United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
